Citation Nr: 0510053	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  03-10-472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

1.  The propriety of a rating reduction for an appendectomy 
scar.  

2.  Entitlement to an increased rating for an appendectomy 
scar with neuroma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which continued a noncompensable evaluation for 
residuals of an appendectomy with a neuroma.

In September 1993, the RO reduced the evaluation for 
residuals of an appendectomy with a neuroma.  The veteran 
submitted a notice of disagreement with this decision in 
October 1993.  The RO has not issued a specific statement of 
the case regarding the propriety of the reduction.  However, 
this issue was essentially encompassed in the statement of 
the case issued in April 2003, which considered the 
"evaluation of post operative appendectomy with a neuroma 
currently evaluated as 0 percent."  Subsequent contentions 
of the veteran and his representative constitute a valid 
substantive appeal with regard to this issue.  Therefore, the 
Board finds that it has jurisdiction to decide the propriety 
of the rating reduction.  38 C.F.R. § 20.200 (2004).

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a video hearing in December 
2003. A transcript of that hearing is of record.

This appeal was remanded by the Board in May 2004 for further 
development.  It is now before the Board for further 
appellate consideration.  



FINDINGS OF FACT

1.  In an August 1985 rating decision, the RO granted service 
connection for a post-operative appendectomy scar with a 
neuroma, and assigned a 10 percent disability rating 
effective from November 20, 1984.  

2.  The RO issued a rating decision on September 20, 1993, 
following a VA hospitalization May 1993, reducing the rating 
for a post operative appendectomy scar with a neuroma from 10 
percent to noncompensable, effective from 
December 1, 1993.  

3.  The September 1993 rating decision wherein the RO reduced 
the 10 percent disability rating for a P.O. appendectomy with 
a neuroma to noncompensable was made without adherence to 
applicable adjudication standards as reflected in the 
pertinent law and regulations.  

4.  The veteran currently has a 9-centimeter by 3-centimeter 
appendectomy scar with pain elicited on deep palpation due to 
an attached neuroma.  



CONCLUSIONS OF LAW

1.  The September 1993 rating decision, wherein the RO 
reduced the disability rating from 10 percent to 
noncompensable for an appendectomy scar with neuroma right 
hip scar is void ab initio. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 3.344 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for an appendectomy scar with neuroma have not been met.  
38 U.S.C.A. § 1155 (West 2002):38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002 & 2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

In regard to the issue regarding the propriety of the rating 
reduction for an appendectomy scar, the Court has concluded 
that the VCAA was not applicable where further assistance 
would not aid the appellant in substantiating his claim. 
Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). In view of the 
Board's favorable decision in regard to this issue, further 
assistance is unnecessary to aid the appellant in 
substantiating that claim.

In regard to the issue of an increased rating for an 
appendectomy scar with neuroma, the Board notes that in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  That 
decision also held that the VCAA notice letter should be sent 
to the veteran prior to the rating action that decided his 
claim.  The decision majority also expressed the view that 
such notice should be provided prior to initial adjudication 
of the claim.

In a January 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claim for an increased rating for his 
appendectomy scar with neuroma.  This letter advised him of 
the evidence needed to substantiate his claims, and of who 
was responsible for obtaining what evidence.  In addition, 
the January 2002 notice letter informed him that he was to 
inform the VA of the name of all persons who had relevant 
evidence in their possession. 

This clearly indicated to the veteran the need to provide any 
evidence in his personal possession that pertains to the 
claim.  This letter was sent to the veteran prior to the RO 
rating action of January 2002 denying the veteran's claims 
for an increased rating.

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran was afforded a 
recent VA examination of his appendectomy scar and neuroma 
that provided sufficient clinical findings to adjudicate his 
current claim for an increased rating for this disability.  

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claim for an 
increased rating for his appendectomy scar with neuroma.  38 
U.S.C.A. § 5103A(a)(2).

I.	Factual Basis 

The veteran's service medical records reveal that he 
underwent an appendectomy shortly after service entrance.  He 
was seen by VA in late 1984, because of a painful neuroma 
associated with the appendectomy scar.  

In an August 1985 rating action the RO granted service 
connection for an appendectomy scar with neuroma.  It was 
noted that a November 1984 evaluation found that the scar was 
painful and injected with lidocaine to relive the discomfort.  
This disability was assigned a 10 percent rating from 
November 20, 1984.  

On a May 1992 VA examination the veteran presented for 
evaluation of pain along his appendectomy surgical site.  He 
complained of a neuroma at the site of the scar and described 
the pain as numb, but at times shooting and sharp.  He was 
said to have had injections of lidocaine at the site.  
Evaluation revealed an 8-centimeter scar on the right lower 
quadrant.  It was said to be non-nodular and there was no 
evidence of keloid formation.  The veteran was said to have 
no referred pain over the area when ice was applied.  There 
was no evidence of neuritis, at the site of the application 
of cold.  The veteran said that the area around his scar was 
insensitive to the pain of a cold ice cube.  The diagnosis 
was normal appearing appendectomy scar with "questionably 
possible" visceral adhesions that could be producing some of 
the symptoms, although "other symptomatology for this was 
lacking."

In a July 1992 rating action the RO proposed to reduce the 
evaluation for the veteran's appendectomy scar top 
noncompensable.  It considered the May 1992 examination 
report. 

In a letter dated in August 1992 the RO informed the veteran 
that, based on the findings of the May 1992 examination that 
showed improvement of his service connected scar, it was 
proposed to reduce his disability compensation.  In a letter 
dated later in August 1992 the veteran expressed disagreement 
with the proposed reduction.  

The veteran was scheduled for a further VA examination of his 
appendectomy scar in November 1992, but he failed to report.  
In a letter dated in December 1992 the veteran stated that he 
had been out of state at the time of the examination 
scheduled for the previous month.  He requested that the 
examination be rescheduled.  In a letter dated in December 
1992 the RO told him that it had erred in scheduling him for 
the November 1992 examination and that a further 
reexamination was not necessary.  In a June 1993 statement 
the veteran indicated that he wished to claim an increased 
rating for his "service connected right lower stomach nerve 
damage."

VA clinical records were associated with the claims folder 
that reflected an August 1992 hospitalization for substance 
abuse rehabilitation.  These records contained no reference 
to the veteran's appendectomy scar.  

In a rating action of September 1993 the RO reduced the 
evaluation for this disability to noncompensable, effective 
December 1, 1993. In this rating action the RO referenced the 
veteran's May 1992 VA examination and the records from his 
August 1992 VA hospitalization.  It was noted that the 
clinical record of the August 1992 hospitalization made no 
reference to the veteran's service connected disability.  

In an October 1993 statement the veteran stated that he was 
filing "a Notice of Disagreement" with the September 1993 
rating action that reduced the evaluation for his 
appendectomy scar.  

On VA examination conducted in December 2000 the veteran 
complained of pain at the site of his appendectomy scar, more 
evident on the lateral aspect.  The pain was said to be 
nonaddicting, except occasionally he felt that the pain 
became deeper and extended toward the back.  It was also 
described as of a sharp and jabbing nature.  Evaluation 
revealed a 6 to 7 centimeter scar from an appendectomy.  The 
scar appeared to be well healed and there were no keloids 
noted.  The scar appeared to be soft and pliable on 
palpation, and the veteran reported pain when the lateral 
aspect of the scar was palpated.  There was no point where 
any "specific pain" was elicited.  No soft tissue nodules 
were found.  

During the December 2003 hearing, the veteran described pain 
at his appendectomy scar as alternatively shooting and like a 
toothache.  He also described it as a" scratching and 
twisting" pain inside the scar.  

On VA examination in June 2004, the veteran complained of 
sharp pain in the abdominal area, which limits the amount of 
exercise he can perform.  He also said that gets a sharp pain 
in the right lower abdomen if he stood up after sitting for 
15-20 minutes.  He also said that he would develop a sharp 
abdominal pain if he gets up from bed without doing 
stretching exercises in bed for 15-20 minutes.  Evaluation 
revealed a 3 by 9-centimeter scar on the right lower 
quadrant.  

It was said that the scar was not itself painful, but there 
was pain on palpation deep under the scar.  The scar was 
described as stable, non-indurated, and flexible and there 
were no keloids, atrophy or skin breakdown.  The scar was not 
elevated or depressed and there was no sign of any soft 
tissue damage or in the surrounding skin.  The scar was not 
hypopigmented or hyperpigmented and there was no inflammation 
or edema.  The pain was elicited with pressure placed on the 
underlying tissue beneath the scar.  The diagnosis was, 
essentially, painful neuroma connected with the appendectomy 
scar.  

II.  Legal Analysis 

(a).  Propriety of a Rating Reduction for an Appendectomy 
Scar

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application. Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992). Thus, for 
disabilities that have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits. See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In such cases examinations less full and complete than those 
on which payments were authorized will not be used as the 
basis for reductions. 38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993); see also Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) (holding that when a RO reduces a veteran's disability 
rating without observing the applicable VA regulations, the 
reduction is void ab initio).

The September 1993 RO decision failed to address 38 C.F.R. § 
3.344, and on its face is void ab initio. See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280-82 (1992).

The September 1993 reduction was based on a May 1992 VA 
muscle examination and clinical records of an August 1992 VA 
hospitalization that was for the treatment of disorder 
unrelated to the veteran's service connected disorder.  Yet, 
the discussion contained in the rating decision emphasized 
that the clinical records made no reference to the service 
connected disability even though such was not the reason for 
VA treatment at that time.  While referencing the May 1992 
examination, the rating action contained no discussion of its 
findings, but merely incorporated the discussion in the 
earlier rating that proposed the reduction.  (The discussion 
of the May 1992 examination contained in the earlier rating 
action did note the veteran's complaints of pain in the 
appendectomy scar during the evaluation.  Under then 
applicable rating criteria, a 10 percent evaluation was 
provided for superficial scars that were tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

Yet, contrary to the reported complaints of pain in the scar 
on the most recent VA examination, the summary at the end of 
the rating decision shows that the 10 percent evaluation was 
reduced to noncompensable.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) the 
Court explained that where a rating reduction was made 
without observance of law, the erroneous reduction must be 
vacated and the prior rating restored.

The RO in 1998 did not articulate an evidentiary basis for 
concluding that the requirements of section 3.344 were met to 
impose a reduction of rating. Indeed, the evidence of relied 
on at that time raised a reasonable basis to conclude that no 
reduction was warranted.

Section 3.344 imposed obligations mandating all special 
examinations as determined from the case history. Although 
the examination of May 1992 was a routine examination for 
compensation purposes, it does not appear from the rating 
actions that consideration was given to whether any 
improvement would be sustained under ordinary conditions of 
life. See Hayes v. Brown, 9 Vet. App. 67 (1996) (reversing 
the Board where it recognized that a more thorough 
examination was required under § 3.344(a), but omitted those 
requirements); see also Kitchens, supra (reversing the Board 
decision that failed to discuss the applicability of 38 
C.F.R. § 3.344(a)). The same standard applies to an RO 
determination and requires that the September 1993 rating 
decision be reversed as void ab initio.

(b) Increased Rating For Appendectomy Scar with Neuroma.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the criteria for evaluating scars were 
amended during the course of this appeal. 67 Fed. Reg. 49,596 
(Jul. 31, 2002); 67 Fed. Reg. 58,448-9 (Sept. 16, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)). 

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change. The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change. As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal. 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000; 65 Fed. Reg. 33422 (2000);. 

It is noted that the RO has not adjudicated the veteran's 
claims based on both the prior and revised schedular 
criteria, and the veteran has not been provided notice of the 
revised criteria. However, the Board points out that 38 
C.F.R. § 19.9(b)(2) provides that the Board has the authority 
to consider appeals in light of laws, including but not 
limited to statutes, regulations and court decisions, that 
were not previously considered by the agency of original 
jurisdiction. The Board notes that the validity of this 
regulation was recently upheld. Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 1349 (Fed. Cir. 
2003).  

Moreover, both the old and new versions of Diagnostic Code 
7804, provide no more than a 10 percent evaluation for tender 
and painful scars.  He has had the opportunity to present 
argument and evidence on this symptomatology, and to have a 
hearing.  Therefore, the veteran is not prejudiced.  See 
Bernard v. Brown, 4 Vet. App. at 394.  

The veteran has not contended, nor does the evidence show 
symptomatology other than pain.  Therefore, consideration of 
other diagnostic codes referable to scars is not warranted.  
See 38 C.F.R. § 4.118 (2002 & 2004).

Prior to August 30, 2002, a 10 percent evaluation, and no 
more, was provided for scars that were superficial, tender, 
or painful on objective demonstration under 38 C.F.R. § 
4.118, Diagnostic Code 7804; or scars that were superficial, 
poorly nourished with repeated ulcerations under 38 C.F.R. § 
4.118, Diagnostic Code 7803.   

There was no change in the rating criteria for skin 
disabilities made no basic change in regard to Diagnostic 
Code 7804.  See 38 C.F.R. 4.118, Diagnostic Code 7804 (2002).  
The revised criteria did alter Diagnostic Code 7803 in that a 
10 percent rating is now assigned for a superficial unstable 
scar.  However, based on a review of the clinical findings 
contained on the recent VA examination, the provisions of 
neither the old or new criteria of Diagnostic Code7803 are 
relevant to the veteran's appendectomy scar.  

On recent VA examination the veteran was noted to have pain 
elicited with pressure placed on the underlying tissue 
beneath his appendectomy scar.  The examiner attributed this 
pain to a neuroma that was connected with the appendectomy 
scar.  In the Board's opinion, this finding is the equivalent 
of a painful scar.  However, the veteran is already in 
receipt of the maximum 10 percent rating for this disability 
since the earlier rating decision reducing this disability to 
was found to be void ab initio above.  Therefore, a 10 
percent rating, and no more is the appropriate evaluation for 
the veteran's appendectomy scar with a painful neuroma under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804(2002).  Such is the maximum disability evaluation 
assignable under the schedular criteria.  



ORDER

Restoration of a 10 percent rating for an appendectomy scar 
with neuroma is granted.

An evaluation in excess of 10 percent for an appendectomy 
scar with neuroma is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


